Memorandum Per Curiam.
Judgment unanimously modified upon the law, by reducing the amount of the recovery against the defendant to fifty dollars, together with appropriate costs in the court below, and as so modified affirmed, with twenty-five dollars costs of this appeal to defendant-appellant.
Within the meaning of section 10 of the Stock Corporation Law, the plaintiff was not entitled to the recovery of a separate penalty in the one action for each and every refusal of the defendant to record the stock transfer. (See Griffin v. Interurban St. Ry. Co., 179 N. Y. 438; Cox v. Paul, 175 N. Y. 328.) No opinion.
MacCrate, Smith and Steinbrink, JJ., concur.